United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 12-3946
                       ___________________________

                           David DeWayne Ockerman

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

            Ryan Baker, Police Officer, Sherwood Police Department

                      lllllllllllllllllllll Defendant - Appellee
                                     ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Little Rock
                                 ____________

                           Submitted: August 26, 2013
                             Filed: August 29, 2013
                                 [Unpublished]
                                 ____________

Before SMITH, BOWMAN, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.

       David Ockerman filed a 42 U.S.C. § 1983 complaint claiming that police
officer Ryan Baker used excessive force by shooting him during his arrest. Baker
moved for summary judgment, and Ockerman did not respond. The district court1
granted Baker summary judgment on the merits, concluding that no constitutional
violation occurred. The court found that the force Baker used was objectively
reasonable given the threat Ockerman posed to him, as Ockerman was holding a knife
during their encounter. Ockerman moved for reconsideration, which the district court
denied. He appeals.

      After de novo review, see Lieffort v. Dakota, Minn. & E. R.R. Co., 702 F.3d
1055, 1057 (8th Cir. 2013), we agree that summary judgment was proper for the
reasons the district court stated; and we find no abuse of discretion in the denial of
reconsideration, see Cont’l Holdings, Inc. v. Crown Holdings Inc., 672 F.3d 567, 574
(standard of review). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.

                                         -2-